                   Case 2:21-mc-00012-MCE-DB Document 2 Filed 01/22/21 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           2:21-MC-00012-MCE-DB
12                    Plaintiff,
                                                          STIPULATION AND ORDER EXTENDING TIME
13            v.                                          FOR FILING A COMPLAINT FOR FORFEITURE
                                                          AND/OR TO OBTAIN AN INDICTMENT
14                                                        ALLEGING FORFEITURE
      APPROXIMATELY $48,500.00 IN U.S.
15    CURRENCY,
16                             Defendants.
17          It is hereby stipulated by and between the United States of America and potential claimants
18 Xiaobing Wang, Min Guo, and Lianfeng Li, (“claimants”), by and through their respective counsel as

19 follows:

20          1.       On or about September 23, 2020, the Homeland Security Investigations seized the above-
21 referenced defendant asset pursuant to a State search and seizure warrant (hereafter “defendant asset”).

22          2.       Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required
23 to send notice to potential claimants, file a complaint for forfeiture against the defendant assets, or

24 obtain an indictment alleging that the defendant assets are subject to forfeiture within ninety days of

25 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

26 deadline is January 20, 2021.

27          3.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to
28 April 20, 2021, the time in which the United States is required to file a civil complaint for forfeiture

29
                                                                             Stipulation to Extend Time to File Complaint
                                                          1
30
                 Case 2:21-mc-00012-MCE-DB Document 2 Filed 01/22/21 Page 2 of 2



 1 against the defendant asset and/or to obtain an indictment alleging that the defendant asset is subject to

 2 forfeiture.

 3          4.       Accordingly, the parties agree that the deadline by which the United States shall be

 4 required to file a complaint for forfeiture against the defendant asset and/or to obtain an indictment

 5 alleging that the defendant asset is subject to forfeiture shall be extended to April 20, 2021.

 6 Dated:        1/20/2021                                McGREGOR W. SCOTT
                                                          United States Attorney
 7

 8                                                 By:    /s/ Kevin C. Khasigian
                                                          KEVIN C. KHASIGIAN
 9                                                        Assistant U.S. Attorney
10

11 Dated:        1/19/2021                                /s/ Mark J. Reichel
                                                          MARK J. REICHEL
12                                                        Attorney for Potential Claimants
                                                          Xiaobing Wang, Min Guo, and Lianfeng Li
13
                                                          (Signature authorized by email)
14

15

16          IT IS SO ORDERED.

17 Dated: January 22, 2021

18

19

20

21

22

23

24

25

26

27

28

29
                                                                            Stipulation to Extend Time to File Complaint
                                                          2
30
